     Case 2:17-cv-03529-MLCF-MBN Document 102 Filed 05/24/19 Page 1 of 1



                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA


DOROTHY HEBERT                      *                     CIVIL ACTION

v.                                  *                     NO. 17-3529

WING SALE, INC.                     *                     SECTION “F”


                            ORDER OF DISMISSAL

      The Court having been advised by counsel that all of the

parties to this action have firmly agreed upon a compromise, IT IS

ORDERED: that the action be, and it is hereby dismissed without

costs and without prejudice to the right, upon good cause shown,

to reopen the action or to seek summary judgment enforcing the

compromise if settlement is not consummated within a reasonable

time.    The Court retains jurisdiction for all purposes, including

enforcing the settlement agreement entered into by the parties.

      COUNSEL ARE REMINDED that, if witnesses have been subpoenaed,

EVERY WITNESS MUST be notified by counsel not to appear.

                                 New Orleans, Louisiana, May 24, 2019


                                   ________________________________
                                         MARTIN L.C. FELDMAN
                                    UNITED STATES DISTRICT JUDGE

Paul Palermo, Esq.
